Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed December 22nd, 2021 has been entered. Claims 1-16 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600) in view of Holman et al. (US Patent No. 6,029,933).
Regarding claim 1, Apps ‘600 teaches (figures 1-5) an aircraft comprising a pressure bulkhead (16) for pressure-tight axial closure of a pressurized fuselage (10) of an aircraft that can be put under internal pressure (Col. 3 Lines 21-23), the pressure bulkhead comprising:
a pressure dome comprising a concave inner surface and a convex outer surface (as shown  in the figure below);
inspection hatches/ openings (20) which each form an aperture in the pressure dome from an inner surface to an outer surface (Col. 3 Lines 23-25); and
pressure covers for pressure-tight closure of the inspection hatches, wherein the pressure covers each comprise a cover/ door (21) and a pressure seal (Col. 3 Lines 27-32), wherein the cover is configured for repeatedly releasable fixing of the pressure cover on the concave inner surface over the inspection hatch (Col. 4 Lines 9-18), wherein a dimension of each cover is larger in diameter than a diameter of a corresponding one of the inspection hatches/openings (openings are closeable by means of doors),  wherein the pressure covers are configured to rest together with the pressure seals on the concave inner surface of the pressure dome and the 
but it is silent about the pressure seal formed at the edge of the cover for the pressure-tight closure of the cover with the pressure dome, wherein each pressure seal is configured for complete pressure-tight closure of a corresponding one of the inspection hatches around a circumferential direction of the pressure covers.
However, Holman et al. ‘933 teaches (figures 1-4) the decompression panel assembly (12) installed in a bulkhead including a fire resistant pressure relief panel/ pressure cover (24) and a retaining ring/pressure seal (22) (Col. 3 Lines 12-13, 21-34; the retaining ring (22) surrounds perimeter of the pressure relief panel/pressure cover (24)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Apps ‘600 to incorporate the teachings of Holman et al. ‘933 to provide the seal at the edge of the cover for a pressure-tight closure of the cover around a circumferential direction of the cover. One of ordinary skill in art would recognize that doing so would reinforce the pressure cover using pressure seal to ensure stable aircraft pressurization.

    PNG
    media_image1.png
    358
    406
    media_image1.png
    Greyscale

Regarding claim 2, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead wherein the inspection hatches/openings (20) are formed at an edge/right edge in the pressure dome (clearly seen in figure 3).
	Regarding claims 13-16, modified Apps ‘600 teaches (figures 1-5) the aircraft /the pressure bulkhead, wherein the pressure seals are each in direct contact with one of the pressure covers/door (21) and the pressure dome, wherein the pressure seals are positioned between one of the pressure covers and the pressure dome according to a layered arrangement (Col. 3 Lines 27-33).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600) and Holman et al. (US Patent No. 6,029,933) as applied to claim 1 above, and further in view of Stephan et al. (US 6,378,805).
Regarding claims 3 and 9, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 1 but it is silent about the inspection hatches are of round design and wherein the pressure seal is of the annular design. However, Stephan et al. ‘805 teaches (figures 3) a pressure frame/bulkhead (3) of an aircraft consisting cover (4) with various openings (6) to make .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600) and Holman et al. (US Patent No. 6,029,933) as applied to claim 1 above, and further in view of Bladt et al. (U.S. Pub. No. 2003/0234322 A1).
Regarding claim 4, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 1 but is silent about a multiplicity of connecting structures formed on the pressure dome around each inspection hatch, and wherein the pressure covers each comprise a multiplicity of mating connecting structures. 
However, Bladt et al. teaches (Figure 4A) fasteners (139) for securing the window frame (140) to the external skin (150) (Para. 0025). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Apps ‘600 to incorporate the teachings of Bladt et al. to include fasteners to secure any object to a pressure bulkhead. Doing so would make it possible to secure pressure covers to the pressure dome.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600), Holman et al. (US Patent No. 6,029,933) and Bladt et al. (U.S. Pub. No. 2003/0234322 A1) as applied to claim 4 above and further in view of Levy et al. (US 6,425,794).
Regarding claim 5, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 4 but is silent about the connecting structures and the mating connecting structures are configured to form a frictional connection between the pressure dome and the pressure covers. However, Levy et al. teaches the wing-fuselage connection reinforced by a tight frictional fit/connection (Col. 2 Lines 38-40). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Scheel et al. to incorporate the teachings of Levy et al. to include a frictional fit/connection to secure any object to pressure bulkhead. Doing so would make it possible to utilize the friction to secure object which resist the motion ensuring secured connection.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600), Holman et al. (US Patent No. 6,029,933) and Bladt et al. (U.S. Pub. No. 2003/0234322 A1) as applied to claim 4 above and further in view of Lindsey, Jr. (U.S. Patent No. 4,588,147).
Regarding claim 6, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 4 but is silent about the connecting structures and the mating connecting structures configured to form a clamped, rotary, screwed and pressure closure. Lindsey, Jr. teaches the pressure plug placed in the opening and latched into place using the existing mechanism normally used for closing the opening (Col. 3 Line 16-19). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600) and Holman et al. (US Patent No. 6,029,933) as applied to claim 1 above and further in view of Petrosky et al. (U.S. Pub. No. 2014/0332178 A1).
Regarding claims 7 and 8, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 1 but is silent about pressure seal comprising a foam elastomer. However, Petrosky et al. teaches elastomeric foam seal segments which conform to both the seal pads and an interior wall of the heat transfer tube to create a substantially fluid tight, slidable seal between the interior wall and the tool (Para 0010). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Apps ‘600 to incorporate the teachings of Petrosky et al. to include an elastomeric foam seal pressure seal for pressurization loads when the interior of the fuselage is pressurized during high altitude flight. Doing so would make it possible to form a pressure-tight closure of the cover with the pressure dome.
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 6,474,600) and Holman et al. (US Patent No. 6,029,933) as applied to claim 1 above and further in view of Reimers et al. (U.S. Patent No. 5,934,616).
Regarding claims 10-11, modified Apps ‘600 teaches (figures 1-5) the pressure bulkhead according to claim 1, but it is silent about the pressure dome has an axial depth and a transverse extent, wherein a ratio of the axial depth to the transverse extent is at least 0.3 and 0.35. 

	Modified Apps ‘600 teaches the pressure dome with an axial depth and transverse forming a ratio but it is silent ratios of the axial depth to the transverse extent to be 0.3 and 0.35. However, it would have been obvious to one having ordinary skill in the art at the time the invention to configure the ratio of the axial depth to the transverse extent to be 0.3 and 0.35 for the purpose of greater flexibility in the design of pressure bulkhead (contact range B, which is a substantial portion of the total axial depth (D) of the curved disk, can be changed, as needed, to adjust to the internal pressure of the fuselage without changing the position of the pressure bulkhead i.e., transverse extent stays constant, thus changing the ratio of the axial depth to the transverse extent), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, filed December, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Apps (US 6,474,600) and Holman et al. (US Patent No. 6,029,933).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647